The defendant was tried on an indictment charging him with murder, and was convicted of involuntary manslaughter in the commission of an unlawful act. Under the evidence and the defendant's statement to the jury, the offense of involuntary manslaughter in the commission of a lawful act without due caution and circumspection was also involved, and the court erred in failing to instruct the jury upon that branch of involuntary manslaughter. The other special assignments of error are without merit; and the sufficiency of the evidence to support the verdict is not now considered.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 15, 1943. *Page 62